DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 10/22/2021
Claims 1, 3-4, 12, 17-21, and 23 are amended.
Claims 14-16 and 26 are cancelled.
Claim 27 is newly added. 
Claims 1-13, 17-25 and 27 are pending. 
The Applicant has overcome the rejection of claims 4 and 12-25 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 10/22/2021. 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.
First, the Applicant argues that Kobayashi in view of Bobrove does not teach “said housing defining an interior, said housing having a flat exterior surface,” “said latch movable between a first position adjacent to said interior of said housing and a second position adjacent to said flat exterior surface of said housing,” and “a magnetic key removably connected to said flat exterior surface of the housing” (p. 8). Specifically, the Applicant argues that Kobayashi discloses the pivotal latch member 8 moves in a parallel plane to the exterior surface of the container (Figs. 3-5) (p. 8) and that a recess 12 is required for accommodating a magnet 13. The Examiner respectfully disagrees.
Regarding Applicant’s argument that Kobayashi in view of Bobrove does not teach said housing defining an interior, said housing having a flat exterior surface, the Examiner contends that Kobayashi teaches a housing defining both an interior and having a flat exterior surface. Specifically, Kobayashi’s bottom tray portion 6 (equivalent to a housing) includes an attracting device 16 within the housing (see 

    PNG
    media_image1.png
    696
    482
    media_image1.png
    Greyscale

	Regarding Applicant’s argument that Kobayashi in view of Bobrove does not teach said latch movable between a first position adjacent to said interior of said housing and a second position adjacent to said flat exterior surface of said housing, the Examiner contends that Kobayashi teaches such a 
	Regarding Applicant’s argument that Kobayashi in view of Bobrove does not teach a magnetic key removably connected to said flat exterior surface of the housing, the Examiner contends that Kobayashi teaches such a limitation. Specifically, Kobayashi discloses that a magnetic actuating member 13 (equivalent to a magnetic key) is engageable with a recess (12; Col. 3, ll. 11-16). Moreover, Kobayashi discloses that the magnetic actuating member contacts the flat exterior surface (see annotated Fig. 3 above).

	Second, the Applicant argues that Kobayashi does not teach “wherein said locking mechanism is concealed when the lid is in a closed position relative to the housing.” Specifically the Applicant argues that the locking mechanisms in Kobayashi and Bobrove are visible when in a locked position (citing the recess 12 Fig. 5 of Kobayashi) (p. 9). The Examiner does not find this argument persuasive.
	The Applicant’s argument that the recess 12 being visible even when the cover 5 is closed is unpersuasive because nothing in the claim requires interpreting the “locking mechanism” to include the recess 12 of Kobayashi. The limitation “a locking mechanism” is defined in the claim as “comprising a latch disposed within the jam passage.” In Kobayashi, the latch 8 is located within a recess 7 with the only access to the recess being the opening 10 (see Col. 2, ll. 35-45; Fig. 1). When the cover 5 (equivalent to a lid) is in a closed position (Fig. 5), the eyelet 19 extends through the opening (see Fig. 5; Col. 2, ll. 35-45). Therefore, Kobayashi discloses that the cover 5 conceals the opening 10 and consequently the latch 8 in the closed position. 

Third, the Applicant argues that Kobayashi in view of Bobrove does not teach “a keyed lock operable to lock said lid to said housing” (p. 9).
 to address the limitation. 

Fourth, the Applicant argues that Clayton, Kobayashi, and Bobrove do not teach “said housing defining an interior, said housing having a flat exterior surface,” “said latch movable between a first position adjacent to said interior of said housing and a second position adjacent to said flat exterior surface of said housing,” and “a magnetic key removably connected to said flat exterior surface of the housing” (p. 9-10). The Examiner respectfully disagrees, as Kobayashi discloses these limitations (see explanation above). 

Fifth, the Applicant argues that Clayton, Gelardi, Kobayashi, and Bobrove do not teach “a body defining a jam passage extending from a jam entrance opening to a jam install position,” “said housing defining an interior, said housing having a flat exterior surface,” “said latch movable between a first position adjacent to said interior of said housing and a second position adjacent to said flat exterior surface of said housing,” and “a magnetic key removably connected to said flat exterior surface of the housing” (p. 10-11). The Examiner respectfully disagrees, as Kobayashi discloses these limitations (see explanation above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 3831986) in view of Bobrove (US 4489842).
Regarding claim 1, Kobayashi discloses a container comprising a bottom tray and cover (abstract) comprising:
a bottom tray portion (6; Fig. 1-2; equivalent to a housing) including one or more compartments (see Fig. 1) for holding articles such as pencils (see Column 1, lines 5-10; interpreted as capable of receiving one or more smoking articles) and an opening (10; equivalent to a jam entrance opening) leading into a hollow space or recess (7; equivalent to a jam passage) with a jam install position (see Fig. 5), an attracting device 16 within the housing (see annotated Fig. 3 and 4 below; interpreted as an interior and interior compartment) and a recess 12 having a flat exterior surface (see annotated Fig. 3 and 4 below);
a top cover (5; equivalent to a lid) hinged at one side of the tray portion and pivoted between an opened position and closed position (Column 2, lines 30-35; equivalent to operably connected to the housing) including an eyelet (19; equivalent to a jam extending therefrom);
a magnetically operable latching mechanism (see Column 1, lines 58-60; equivalent to a locking mechanism) within the bottom tray portion (see Fig. 3-5) including a latch member (8; equivalent to a latch) mounted in the recess (Column 2, lines 35-45) movable between a first position adjacent to the interior attracting device (see Fig. 5) and a second position adjacent to the flat exterior surface (see Fig. 4);

wherein the lid may be closed when the latch is in the position of Fig. 5 by directing the eyelet through the opening to engage against the curved top portion of the hook (9) to force the latch backwardly and permit the eyelet to engage into the recessed portion of the hook (Column 2, lines 54-60; equivalent to the jam is secured to the locking mechanism by inserting the jam into the jam entrance opening and through the jam passage toward a jam locked position by advancing the jam through said jam passage such that the jam contacts and moves the latch to said second position to clear to the jam passage);
wherein the magnet (13) attracts the latch (8) to overcome a force to move the latch member from the position in Fig. 5 to the position in Fig. 4 (Col. 2, ll. 45-50) which allows the eyelet to upwardly through the opening (Col. 2, ll. 45-48; equivalent to clearing the jam passage), the magnetic key is connected to the flat exterior surface of the recess (see Fig. 3);
wherein the latch member (8) is located within the recess (see Fig. 1 and 3-4). 
Regarding the claim limitation “configured to receive one or more smoking articles” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the compartments of Kobayashi are the same as instantly disclosed, it is capable of being operated with identical claimed characteristics.
Regarding the claim limitation “wherein said locking mechanism is concealed when said lid is in a closed position relative to the housing” the limitation “a locking mechanism” is defined in the claim as “comprising a latch disposed within the jam passage.” In Kobayashi, the latch 8 is located within a recess 7 with the only access to the recess being the opening 10 (see Col. 2, ll. 35-45; Fig. 1). When the cover 5 (equivalent to a lid) is in a closed position (Fig. 5), the eyelet 19 extends through the opening (see Fig. 5; Col. 2, ll. 35-45). Therefore, Kobayashi discloses that the cover 5 conceals the opening 10 and consequently the latch 8 in the closed position. 


    PNG
    media_image1.png
    696
    482
    media_image1.png
    Greyscale

However, Kobayashi is silent as to a fixed magnet disposed within the housing and configured to attract the latch toward said interior of said housing into the first position and the magnetic attraction of the magnetic key overcomes said magnetic attraction of the latch to said fixed magnet. Instead, Kobayashi discloses the magnet overcomes a biasing force of a spring (11) to push the latch into the first position (see Fig. 5).
Bobrove teaches a lockable closure for containers that is held in a locked condition regardless of the orientation of the container (abstract) comprising a first magnet (24; interpreted as a latching) and second magnet (28; interpreted as a fixed magnet) oriented to attract one another in order to lock the cap to the container (see Fig. 3; Column 5, lines 15-23), and then application of a third magnet (30; interpreted as a magnetic key) raises the magnet and allows the cap to be removed (Column 5, lines 15-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known spring of Kobayashi for the magnet of Bobrove in order to obtain the predictable result of keeping the container locked regardless of orientation (Bobrove; abstract) because substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06. 
Regarding claims 2, modified Kobayashi discloses a magnetic actuating member (13; equivalent to a key removably connected to an exterior surface of the housing with a second magnet) engageable with a recess (12) to attract the hook member with a force that overcomes the attraction of the magnet (Bobrove; Column 5, lines 15-23). 
Regarding claim 9, modified Kobayashi discloses that the cover is advantageously hinged at one side of the bottom portion (Column 1, lines 26-30).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Kobayashi (US 3831986) and Bobrove (US 4489842).
Regarding claim 1, Clayton discloses a device for cutting and rolling a cigar (abstract) comprising:
a plurality of side panels (40, 42, 44, 46; Fig. 1-4) and a bottom surface (30) (collectively interpreted as a housing) including a compartment (56) for holding for holding unwanted material and debris (Paragraph 17) or smoking accessories and material (Paragraph 22);
a top lid (60) operably connected to one of the side panels (44; see Fig. 4);
However, Clayton is silent as to said housing defining a jam passage extending from a jam entrance opening to a jam install position; said top lid comprising a jam extending therefrom; a locking mechanism fitted within the housing and comprising a latch disposed within the jam passage, said latch movable between a first position adjacent to said interior compartments and a second position adjacent to said flat exterior surface; a magnetic key removably connected to said flat exterior surface of said body; wherein the jam is secured to the locking mechanism by inserting said jam into the jam entrance opening 
Kobayashi discloses a container comprising a bottom tray and cover (abstract) comprising:
a bottom tray portion (6; Fig. 1-2; equivalent to a housing) including one or more compartments (see Fig. 1) for holding articles such as pencils (see Column 1, lines 5-10; interpreted as capable of receiving one or more smoking articles) and an opening (10; equivalent to a jam entrance opening) leading into a hollow space or recess (7; equivalent to a jam passage) with a jam install position (see Fig. 5), an attracting device 16 within the housing (see annotated Fig. 3 and 4 above; interpreted as an interior and interior compartment) and a recess 12 having a flat exterior surface (see annotated Fig. 3 and 4 above);
a top cover (5; equivalent to a lid) hinged at one side of the tray portion and pivoted between an opened position and closed position (Column 2, lines 30-35; equivalent to operably connected to the housing) including an eyelet (19; equivalent to a jam extending therefrom);
a magnetically operable latching mechanism (see Column 1, lines 58-60; equivalent to a locking mechanism) within the bottom tray portion (see Fig. 3-5) including a latch member (8; equivalent to a latch) mounted in the recess (Column 2, lines 35-45) movable between a first position adjacent to the interior attracting device (see Fig. 5) and a second position adjacent to the flat exterior surface (see Fig. 4);
a magnet (13; equivalent to a magnetic key) engageable with the flat exterior surface of the recess (12; Fig. 3);
wherein the lid may be closed when the latch is in the position of Fig. 5 by directing the eyelet through the opening to engage against the curved top portion of the hook (9) to force the latch backwardly and permit the eyelet to engage into the recessed portion of the hook (Column 2, lines 54-60; equivalent to the jam is secured to the locking mechanism by inserting the jam into the jam entrance opening and 
wherein the magnet (13) attracts the latch (8) to overcome a force to move the latch member from the position in Fig. 5 to the position in Fig. 4 (Col. 2, ll. 45-50) which allows the eyelet to upwardly through the opening (Col. 2, ll. 45-48; equivalent to clearing the jam passage), the magnetic key is connected to the flat exterior surface of the recess (see Fig. 3);
wherein the latch member (8) is located within the recess (see Fig. 1 and 3-4). 
Regarding the claim limitation “configured to receive one or more smoking articles” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the compartments of Kobayashi are the same as instantly disclosed, it is capable of being operated with identical claimed characteristics.
Regarding the claim limitation “wherein said locking mechanism is concealed when said lid is in a closed position relative to the housing” the limitation “a locking mechanism” is defined in the claim as “comprising a latch disposed within the jam passage.” In Kobayashi, the latch 8 is located within a recess 7 with the only access to the recess being the opening 10 (see Col. 2, ll. 35-45; Fig. 1). When the cover 5 (equivalent to a lid) is in a closed position (Fig. 5), the eyelet 19 extends through the opening (see Fig. 5; Col. 2, ll. 35-45). Therefore, Kobayashi discloses that the cover 5 conceals the opening 10 and consequently the latch 8 in the closed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and top lid of Clayton to include the magnetically operable latching mechanism of Kobayashi in order to obtain the predictable result of holding the top cover in a closed position and releasing the cover (Kobayashi; Column 1, lines 10-12) at a relatively inexpensive cost (Kobayashi; Column 1, lines 58-60). 
However, modified Clayton is silent as to a fixed magnet disposed within the housing and configured to attract the latch toward said interior of said housing into the first position and the magnetic 
Bobrove teaches a lockable closure for containers (abstract) reasonably pertinent to the problem of a magnetic locking member that is held in a locked condition regardless of the orientation of the container (abstract) comprising a first magnet (24) and second magnet (28) oriented to attract one another in order to lock the cap to the container (see Fig. 3; Column 5, lines 15-23), and then application of a third magnet (30) raises the magnet and allows the cap to be removed (Column 5, lines 15-23). Bobrove teaches an alternative embodiment wherein a compression spring or return spring is used to keep the disk in a locked position (Column 5, line 66-Column 6, line 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known spring of modified Clayton for the magnet of Bobrove in order to obtain the predictable result of keeping the container locked regardless of orientation (Bobrove; abstract) because substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Kobayashi (US 3831986) and Bobrove (US 4489842) as applied to claim 1 above, and further in view of Drathschmidt (US 3785188).
Regarding claim 3-4, modified Clayton discloses the lockable tray device as discussed above with respect to claim 1.
However, modified Clayton is silent as to a keyed lock operable to lock said lid to said housing, wherein said keyed lock is a keyed twist lock. 
Drathschmidt teaches a lock (abstract) comprising a lock (44; equivalent to a keyed twist lock) which permits rotation of radial arm (45) caused by turning of a key (43) in order to slide the cross pin (42) out of opening (20) to allow entry of a magnetic key (21) to unlock the door (Col. 2, ll. 15-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a keyed twist lock as in Drathschmidt to the lockable tray device of . 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Kobayashi (US 3831986) and Bobrove (US 4489842) as applied to claim 1 above, and further in view of Gelardi et al. (US 2011/0000931).
Regarding claims 5-8, modified Clayton discloses the lockable tray device as discussed above with respect to claim 1, further comprising a top working surface (50; equivalent to a rolling tray and a flat surface) for hand-rolling a cigar or cigarillo (Paragraph 16), wherein the working surface can slide freely between the back (44) and front panels (40) in a groove (51; Paragraph 20). 
However, modified Clayton is silent as to the slidable rolling tray comprising at least one flange, wherein the housing defines at least one fitting groove concavely formed in the housing and configured to receive the at least one flange of the slidable rolling tray, and an aperture defined by the housing is defined in a geometrical mating fashion relative to the portion of the geometrically shaped flange so that the portion of the geometrically shaped flange is removed from the aperture defined by the housing through which the portion of the geometrically shaped flange extends only when the portion of the geometrically shaped flange is a key-and-lock style alignment with the aperture defined by the housing.
Gelardi teaches a dispensing tray adapted for sliding movement (abstract) for storing products such as smoking products (Paragraph 8) comprising an outer casing body (12; interpreted as a housing) including a moveable flap (26) with one or more adjacent projections (48; equivalent to a pair of flanges having a geometrical shape) and a dispensing tray (14; interpreted as a slidable tray) including a movable flap (44; see Fig. 5-6) with one or more recesses (46; equivalent to a groove and an aperture), wherein the recesses engage the protrusions when the dispensing tray is closed (Paragraph 68; interpreted as the portion of the geometrically shaped flange is removed from the aperture only when the portion of the geometrically shaped flange is in a key-and-lock style alignment with the aperture defined by the housing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the flaps with recesses and protrusions as in Gelardi to the top working surface and housing of modified Clayton in order to create a child resistant container (Gelardi; Paragraph . 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Kobayashi (US 3831986) and Bobrove (US 4489842) as applied to claim 1 above, and further in view of Hopps et al. (US 2017/0043910)
Regarding claims 10-11, modified Clayton discloses the lockable tray device as discussed above with respect to claim 1.
However, modified Clayton is silent as to a seal attached to the lid to keep the housing airtight for conserving the one or more smoking articles, wherein the seal is fixed to an inner surface of the lid relative to the housing to contain odors and maintain freshness of the smoking articles when contained therein. 
Hopps teaches a packaging assembly (abstract) for electronic cigarettes (Paragraph 2) comprising a sealing element configured to form a substantially airtight closure or seal of an opening of the outer body part, the sealing element is formed or provided on an inner face of the cover member in the form of a lid or cap such that the sealing element is arranged at or around an edge of the lid or cap for sealing against the outer body part (Paragraph 15), the lid (7) seals against a rim (17) of the outer casing (5; Paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a sealing element as in Hopps to an inner surface of the top lid of Clayton in order to obtain the predictable and beneficial result of forming an airtight seal (Hopps; Paragraph 15). 
Regarding the claim limitation “for conserving the one or more smoking articles” and “contain odors and maintain freshness of the smoking articles contained therein,” these limitations have been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. .
Claims 12-13, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Gelardi et al. (US 2011/0000931), Kobayashi (US 3831986), and Bobrove (US 4489842).
Regarding claim 12, Clayton discloses a device for cutting and rolling a cigar (abstract) comprising:
a plurality of side panels (40, 42, 44, 46; Fig. 1-4; also interpreted as a body having a flat exterior surface) and a bottom surface (30) (collectively interpreted as a housing comprising a body) including interior compartments (see Fig. 5; 56a, 70) for holding for holding unwanted material and debris (Paragraph 17) or smoking accessories and material (Paragraph 22);
a pivotable top lid (60; see Fig. 4) operably connected to one of the side panels (44; see Fig. 4);
a groove (51) disposed on the semi-enclosed compartment (paragraph 20); and
a working surface (50; equivalent to a rolling tray and a flat surface) for hand-rolling a cigar or cigarillo (Paragraph 16), wherein the working surface can slide freely between the back (44) and front panels (40) in the groove (Paragraph 20).
However, modified Clayton is silent as to the slidable rolling tray comprising at least one flange extending laterally therefrom, wherein the housing defines at least one fitting groove concavely formed in the housing and configured to receive the at least one flange of the slidable rolling tray, at least a portion of the flange is geometrically shaped, and an aperture defined by the housing is defined in a geometrical mating fashion relative to the portion of the geometrically shaped flange so that the portion of the geometrically shaped flange is removed from the aperture defined by the housing through which the portion of the geometrically shaped flange extends only when the portion of the geometrically shaped flange is a key-and-lock style alignment with the aperture defined by the housing. 
Gelardi teaches a dispensing tray adapted for sliding movement (abstract) for storing products such as smoking products (Paragraph 8) comprising an outer casing body (12; interpreted as a housing) including a moveable flap (26) with one or more adjacent projections (48; equivalent to a pair of flanges having a geometrical shape) and a dispensing tray (14; interpreted as a slidable tray) including a movable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the flaps with recesses and protrusions as in Gelardi to the top working surface and housing of modified Clayton in order to create a child resistant container (Gelardi; Paragraph 7). Moreover, it would have been obvious to have switched the location of the protrusions and recesses to be on the top working surface and housing respectively because such a modification involves a mere reversal in parts. See MPEP 2144.04(VI)(A). 
However, Clayton is silent as to said housing defining a jam passage extending from a jam entrance opening to a jam install position; said top lid comprising a jam extending therefrom; a locking mechanism fitted within the housing and comprising a latch disposed within the jam passage, said latch movable between a first position adjacent to said interior compartments and a second position adjacent to said flat exterior surface; a magnetic key removably connected to said flat exterior surface of said body; wherein the jam is secured to the locking mechanism by inserting said jam into the jam entrance opening and through the jam passage toward a jam locked position by advancing the jam through the jam passage such that the jam contacts and moves the latch to said second position to clear the jam; wherein the magnetic key is magnetically attracted to said latch and is configured to move said latch from said first position toward said flat exterior surface into said second position clearing the jam passage when said magnetic key is connected to said flat exterior surface of said housing; and wherein the locking mechanism is concealed when said lid is in a closed position relative to said housing. 
Kobayashi teaches a container comprising a bottom tray and cover (abstract) comprising:
a bottom tray portion (6; Fig. 1-2; equivalent to a housing) including one or more compartments (see Fig. 1) for holding articles such as pencils (see Column 1, lines 5-10; interpreted as capable of receiving one or more smoking articles) and an opening (10; equivalent to a jam entrance opening) leading into a hollow space or recess (7; equivalent to a jam passage) with a jam install position (see Fig. 
a top cover (5; equivalent to a lid) hinged at one side of the tray portion and pivoted between an opened position and closed position (Column 2, lines 30-35; equivalent to operably connected to the housing) including an eyelet (19; equivalent to a jam extending therefrom);
a magnetically operable latching mechanism (see Column 1, lines 58-60; equivalent to a locking mechanism) within the bottom tray portion (see Fig. 3-5) including a latch member (8; equivalent to a latch) mounted in the recess (Column 2, lines 35-45) movable between a first position adjacent to the interior attracting device (see Fig. 5) and a second position adjacent to the flat exterior surface (see Fig. 4);
a magnet (13; equivalent to a magnetic key) engageable with the flat exterior surface of the recess (12; Fig. 3);
wherein the lid may be closed when the latch is in the position of Fig. 5 by directing the eyelet through the opening to engage against the curved top portion of the hook (9) to force the latch backwardly and permit the eyelet to engage into the recessed portion of the hook (Column 2, lines 54-60; equivalent to the jam is secured to the locking mechanism by inserting the jam into the jam entrance opening and through the jam passage toward a jam locked position by advancing the jam through said jam passage such that the jam contacts and moves the latch to said second position to clear to the jam passage);
wherein the magnet (13) attracts the latch (8) to overcome a force to move the latch member from the position in Fig. 5 to the position in Fig. 4 (Col. 2, ll. 45-50) which allows the eyelet to upwardly through the opening (Col. 2, ll. 45-48; equivalent to clearing the jam passage), the magnetic key is connected to the flat exterior surface of the recess (see Fig. 3);
wherein the latch member (8) is located within the recess (see Fig. 1 and 3-4). 
Regarding the claim limitation “configured to receive one or more smoking articles” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior 
Regarding the claim limitation “wherein said locking mechanism is concealed when said lid is in a closed position relative to the housing” the limitation “a locking mechanism” is defined in the claim as “comprising a latch disposed within the jam passage.” In Kobayashi, the latch 8 is located within a recess 7 with the only access to the recess being the opening 10 (see Col. 2, ll. 35-45; Fig. 1). When the cover 5 (equivalent to a lid) is in a closed position (Fig. 5), the eyelet 19 extends through the opening (see Fig. 5; Col. 2, ll. 35-45). Therefore, Kobayashi discloses that the cover 5 conceals the opening 10 and consequently the latch 8 in the closed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and top lid of Clayton to include the magnetically operable latching mechanism of Kobayashi in order to obtain the predictable result of holding the top cover in a closed position and releasing the cover (Kobayashi; Column 1, lines 10-12) at a relatively inexpensive cost (Kobayashi; Column 1, lines 58-60). 
However, modified Clayton is silent as to a fixed magnet disposed within the housing and configured to attract the latch toward said interior of said housing into the first position and the magnetic attraction of the magnetic key overcomes said magnetic attraction of the latch to said fixed magnet. Instead, Kobayashi discloses the magnet overcomes a biasing force of a spring (11) to push the latch into the first position (see Fig. 5).
Bobrove teaches a lockable closure for containers (abstract) reasonably pertinent to the problem of a magnetic locking member that is held in a locked condition regardless of the orientation of the container (abstract) comprising a first magnet (24) and second magnet (28) oriented to attract one another in order to lock the cap to the container (see Fig. 3; Column 5, lines 15-23), and then application of a third magnet (30) raises the magnet and allows the cap to be removed (Column 5, lines 15-23). Bobrove teaches an alternative embodiment wherein a compression spring or return spring is used to keep the disk in a locked position (Column 5, line 66-Column 6, line 7). 

Regarding claim 13, modified Clayton discloses the panels (40, 42, 44, 46) extend above the working surface (50) (see Fig. 1; interpreted as a lip along the outer edges of the rolling tray).
Regarding claim 17, modified Clayton discloses the magnetic actuating member (Kobayashi; 13). 
However, modified Clayton is silent as to the key is a spherical magnet. 
It would have been obvious to said skilled artisan to have modified the shape of modified Clayton’s magnetic actuating member to be spherical because such a modification involves a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV).
Regarding claim 21, modified Clayton discloses a magnetic actuating member (Kobayashi; 13; equivalent to a key removably connected to an exterior surface of the housing with a second magnet) engageable with the flat surface of the recess (12; see Fig. 3) to attract the hook member with a force that overcomes the attraction of the magnet (Bobrove; Column 5, lines 15-23). 
Regarding claim 22, modified Clayton discloses a panel (68; interpreted as a handle) for a drawer (see Fig. 5; Paragraph 22). 
Regarding claim 23, modified Clayton discloses grooves (equivalent to channels) for attaching to a drawer (Paragraph 22-23; the drawer has walls), wherein the apparatus can have decorative tops to help disguise the present invention when not in use (Paragraph 6). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Gelardi et al. (US 2011/0000931), Kobayashi (US 3831986), and Bobrove (US 4489842), as applied to claim 12 above, and further in view of Borianne (FR 2301198 A1; see machine translation).
Regarding claims 18-19, modified Clayton discloses the tray device as discussed above with respect to claim 12.
However, modified Clayton is silent as to the key is a pendant of a bracelet; the key defining an aperture for a key chain
Borianne teaches a keychain bracelet (line 13) comprising a bracelet (1), including a crown (3; equivalent to a pendant) with a wire (5; interpreted as a key chain) fixed to a key (6) through a key aperture (see Fig.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic actuating member of modified Clayton in the keychain bracelet of Borianne in order to reduce or eliminate the risk of losing their key (Borianne; lines 13-26). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Gelardi et al. (US 2011/0000931), Kobayashi (US 3831986), and Bobrove (US 4489842), as applied to claim 12 above, and further in view of Storvick et al. (US 2003/0177797).
Regarding claim 20, modified Clayton discloses the tray device as discussed above with respect to claim 12, wherein a magnetic actuating member (Kobayashi; 13; equivalent to a key removably connected to an exterior surface of the housing with a second magnet) engageable with a recess (12) to attract the hook member with a force that overcomes the attraction of the magnet (Bobrove; Column 5, lines 15-23). 
However, modified Clayton is silent as to the key comprising a wooden body.
	Storvick teaches a latching system (abstract) comprising an unlatching device (60; Fig. 3) including a block (200) constructed of non-magnetically permeable material such as wood (Paragraph 28) and a magnetized bar (206) oriented within the block (Paragraph 28) such that when the block is placed is close proximity to a latch bar (46; see Fig. 1), the magnetic field exerts a force on the latch bar strong enough to overcome a force exerted on the latch bar by a biasing spring to an unlatched position (Paragraph 28-29).
. 
Claim 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Gelardi et al. (US 2011/0000931), Kobayashi (US 3831986), and Bobrove (US 4489842) as applied to claim 12 above, and further in view of Barrett (US 2015/0230520). 
Regarding claim 24¸ modified Clayton discloses the tray device as discussed above with respect to claim 12.
However, modified Clayton is silent as to a magnet attached to the rolling tray configured to magnetically attract a magnet on a surface of the housing. 
Barrett teaches a smoking accessory kit system (abstract) comprising a primary tray (12) including magnets (38) and a secondary tray (21) including magnets (38) that are magnetically attachable to the interior of the primary tray (Paragraph 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the working surface and housing of Clayton to include magnets as in Barrett in order to obtain the predictable result of magnetically attaching the working surface to the housing (Barrett; Paragraph 22) with the benefit of providing convenient access to those attachments (Barrett; Paragraph 27). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Gelardi et al. (US 2011/0000931), Kobayashi (US 3831986), Bobrove (US 4489842), and Storvick et al. (US 2003/0177797) as applied to claim 20 above, and further in view of Borianne (FR 2301198 A; see machine translation).
Regarding claim 25, modified Clayton discloses the tray device as discussed above with respect to claim 20, wherein the magnetic actuating member (Kobayashi; 13) is embedded in a wooden block (Storvick; Paragraph 28).
However, Clayton is silent as to the wooden body defining an aperture configured to attachment to a keychain or bracelet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic actuating member embedded in a wooden block of modified Clayton in the keychain bracelet of Borianne through the use of a key aperture in order to reduce or eliminate the risk of losing their key (Borianne; lines 13-26). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton (US 2015/0272202) in view of Gelardi et al. (US 2011/0000931), Kobayashi (US 3831986), Bobrove (US 4489842), and Drathschmidt (US 3785188).
Regarding claim 27, Clayton discloses a device for cutting and rolling a cigar (abstract) comprising:
a plurality of side panels (40, 42, 44, 46; Fig. 1-4; also interpreted as a flat exterior surface) and a bottom surface (30) (collectively interpreted as a housing comprising a body) including interior compartments (see Fig. 5; 56a, 70) for holding for holding unwanted material and debris (Paragraph 17) or smoking accessories and material (Paragraph 22); a pivotable top lid (60; see Fig. 4) operably connected to one of the side panels (44; see Fig. 4);
a groove (51) disposed on the semi-enclosed compartment (paragraph 20); and
a working surface (50; equivalent to a rolling tray and a flat surface) for hand-rolling a cigar or cigarillo (Paragraph 16), wherein the working surface can slide freely between the back (44) and front panels (40) in the groove (Paragraph 20).
However, modified Clayton is silent as wherein the housing defines at least one fitting groove configured to receive at least one flange of the slidable rolling tray, wherein at least a portion of the flange is geometrically shaped, and an aperture defined by the housing is defined in a geometrical mating fashion relative to the portion of the geometrically shaped flange so that the portion of the geometrically shaped flange is removed from the aperture defined by the housing through which the portion of the geometrically shaped flange extends only when the portion of the geometrically shaped flange is a key-and-lock style alignment with the aperture defined by the housing. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the flaps with recesses and protrusions as in Gelardi to the top working surface and housing of modified Clayton in order to create a child resistant container (Gelardi; Paragraph 7). Moreover, it would have been obvious to have switched the location of the protrusions and recesses to be on the top working surface and housing respectively because such a modification involves a mere reversal in parts. See MPEP 2144.04(VI)(A). 
Moreover, modified Clayton is silent as to said housing defining a jam passage extending from a jam entrance opening to a jam install position; said top lid comprising a jam extending therefrom; a locking mechanism fitted within the housing and comprising a latch disposed within the jam passage, said latch movable between a first position and a second position relative to the housing; a magnetic key removably connected to the flat exterior surface of the housing; wherein the jam is secured to the locking mechanism by inserting said jam into the jam entrance opening and through the jam passage toward a jam locked position by advancing the jam through the jam passage such that the jam contacts and moves the latch to said second position to clear the jam; wherein the magnetic key is configured to magnetically attract to said latch and is configured to move said latch from said first position toward said flat exterior surface into said second position clearing the jam passage when said magnetic key is connected to said flat exterior surface of said housing; and wherein the locking mechanism is concealed when said lid is in a closed position relative to the housing. 
Kobayashi teaches a container comprising a bottom tray and cover (abstract) comprising:

a top cover (5; equivalent to a lid) hinged at one side of the tray portion and pivoted between an opened position and closed position (Column 2, lines 30-35; equivalent to operably connected to the housing) including an eyelet (19; equivalent to a jam extending therefrom);
a magnetically operable latching mechanism (see Column 1, lines 58-60; equivalent to a locking mechanism) within the bottom tray portion (see Fig. 3-5) including a latch member (8; equivalent to a latch) mounted in the recess (Column 2, lines 35-45) movable between a first position adjacent to the interior attracting device (see Fig. 5) and a second position adjacent to the flat exterior surface (see Fig. 4);
a magnet (13; equivalent to a magnetic key) engageable with the flat exterior surface of the recess (12; Fig. 3);
wherein the lid may be closed when the latch is in the position of Fig. 5 by directing the eyelet through the opening to engage against the curved top portion of the hook (9) to force the latch backwardly and permit the eyelet to engage into the recessed portion of the hook (Column 2, lines 54-60; equivalent to the jam is secured to the locking mechanism by inserting the jam into the jam entrance opening and through the jam passage toward a jam locked position by advancing the jam through said jam passage such that the jam contacts and moves the latch to said second position to clear to the jam passage);
wherein the magnet (13) attracts the latch (8) to overcome a force to move the latch member from the position in Fig. 5 to the position in Fig. 4 (Col. 2, ll. 45-50) which allows the eyelet to upwardly through the opening (Col. 2, ll. 45-48; equivalent to clearing the jam passage), the magnetic key is connected to the flat exterior surface of the recess (see Fig. 3);
wherein the latch member (8) is located within the recess (see Fig. 1 and 3-4). 

Regarding the claim limitation “wherein said locking mechanism is concealed when said lid is in a closed position relative to the housing” the limitation “a locking mechanism” is defined in the claim as “comprising a latch disposed within the jam passage.” In Kobayashi, the latch 8 is located within a recess 7 with the only access to the recess being the opening 10 (see Col. 2, ll. 35-45; Fig. 1). When the cover 5 (equivalent to a lid) is in a closed position (Fig. 5), the eyelet 19 extends through the opening (see Fig. 5; Col. 2, ll. 35-45). Therefore, Kobayashi discloses that the cover 5 conceals the opening 10 and consequently the latch 8 in the closed position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing and top lid of Clayton to include the magnetically operable latching mechanism of Kobayashi in order to obtain the predictable result of holding the top cover in a closed position and releasing the cover (Kobayashi; Column 1, lines 10-12) at a relatively inexpensive cost (Kobayashi; Column 1, lines 58-60). 
However, modified Clayton is silent as to a fixed magnet disposed within the housing and configured to attract the latch into the first position and the magnetic key is configured overcome the magnetic attraction between the latch and the fixed magnet. Instead, modified Clayton discloses a spring (11) creates a biasing force to push the latch into the first position (see Fig. 5 of Kobayashi).
Bobrove teaches a lockable closure for containers (abstract) reasonably pertinent to the problem of a magnetic locking member that is held in a locked condition regardless of the orientation of the container (abstract) comprising a first magnet (24) and second magnet (28) oriented to attract one another in order to lock the cap to the container (see Fig. 3; Column 5, lines 15-23), and then application of a third magnet (30) raises the magnet and allows the cap to be removed (Column 5, lines 15-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known spring of modified Clayton for the magnet of Bobrove in order to obtain the predictable result of keeping the container locked regardless of orientation (Bobrove; abstract) because substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06. 
Lastly, modified Clayton is silent as to a keyed lock operable to lock said lid to said housing when said latch is in the first position or the second position.
Drathschmidt teaches a lock (abstract) comprising a lock (44; equivalent to a keyed twist lock) which permits rotation of radial arm (45) caused by turning of a key (43) in order to slide the cross pin (42) out of opening (20) to allow entry of a magnetic key (21) to unlock the door (Col. 2, ll. 15-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a keyed twist lock as in Drathschmidt to the lockable tray device of Clayton because such a modification prevents unauthorized entry while being easy to use and efficient in operation (Drathschmidt; Col. 1, ll. 12-18). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712